Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: To clarify the previous Office Action, the examiner considers the mounting plate of Heinrich to be the flange at the lower end of the motor housing 9 and the mounting seat to be the lower cup-shaped cover (that houses the double bearing that is positioned below the steering gear 3 and just above the motor housing 1).  Also, PGPub 2004/0112656 to Bowen has been cited to show a steerable driven wheel having a driving motor 21 with output shaft 24 drivably connected to input shaft 22 of reduction gearing 26, as is well known in the art. 
The applicant argues that the claims distinguish over the prior art to Heinrich because the power assistor assembly lacks an input shaft connected to the lower end of the handlebar seat and an output shaft at a lower end of the power assist mechanism such that the input and output shafts are part of the power assistor assembly rather than a shaft that extends through the assist motor and to which motor power is applied.  Given that interpretation of the claim language, Heinrich does not meet the claim.  It is also noted that Heinrich teaches fixing the lower end of the connecting shaft to the upper end of the motor housing rather than the gear box housing, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
amb